UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - x
                               :
 UNITED STATES OF AMERICA      :     SUPERSEDING
                               :     INFORMATION
           - v. -              :
                               :     S1 19 Cr. 674 (NRB)
 RANDY MARTINEZ,               :
                               :
           Defendant.          :
                               :
 - - - - - - - - - - - - - - - x

                            COUNT ONE

     The United States Attorney charges:

     1.   On or about October 17, 2011, in the Southern District

of New York, RANDY MARTINEZ, the defendant, knowing that he had

previously been convicted in a court of a crime punishable by a

term of imprisonment exceeding one year, knowingly possessed in

and affecting commerce ammunition.

       (Title 18, United States Code, Sections 922(g)(1).)



                                     __/s/Audrey Strauss
                                     AUDREY STRAUSS
                                     United States Attorney
 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA

             v.

       RANDY MARTINEZ,

                           Defendant.


   SUPERSEDING INFORMATION

     S1 19 Cr. 674 (NRB)

   (18 U.S.C. § 922(g)(1))

       AUDREY STRAUSS
   United States Attorney
